DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/01/22, 04/20/22 and 04/26/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 185, 187, 194, 196, 216, 218, 225, 227, 247, 249-251, 253, 254, 256, 258, 260, 262, 272-274, 276, ,278, 280, 281, 283 -287 and 291-293 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US. Pub. No. 2020/0120536 A1, hereinafter Prakash) in view of Li et al. (US. Pub. No. 2009/0016321 A1, hereinafter Li-the first).

Regarding claim 185.
          Prakash teaches a method performed by a wireless device associated with a wireless communications network (Prakash, [Abstract] and ¶ [0003]-[0010], ¶ [0027], ¶ [0029], ¶ [0061] and ¶ [0063], wireless communication network to provide multiple functions supporting in multi-access systems in different generations), the method comprising:
           establishing at least one TSN stream with the external TSN data network, through a radio base station (RBS) in the wireless communications network (Prakash, Fig. 3, ¶ [0029] and ¶ [0112]-[0113], the timing information associated with a TSN and at least one TSN adaptation function associated with the RAN (RBS or radio base station) to establish at least one (SPS) stream semi-persistent scheduling (at least one TSN stream) with TSN endpoint (external TSN data network) of Fig. 3. Also, see ¶ [0008]-[0010], establishing communication based on the received TSN information). 
         Prakash does not explicitly teach receiving a first timing signal from the wireless communications network; and receiving a second timing signal from an external time-sensitive networking (TSN) data network to which the wireless device is connected.
           However, Li-the first teaches receiving a first timing signal from the wireless communications network (Li teaches in ¶ [0011]-[0012] receiving at a first device a first timing reference (i.e., first timing signal) from a first source and determining a symbol timing based on the first timing reference in a peer-to-peer wireless communication network. See also, ¶ [0013]-[0015]); and  
        receiving a second timing signal from an external time-sensitive networking (TSN) data network to which the wireless device is connected (Li-the first teaches in [Abstract] and ¶ [0011]-[0014] a second signal can be received from at least a second wireless device; the second signal includes a second timing reference. The instructions can include determining whether the symbol timing and the second timing reference are different and determining a timing adjustment based on the symbol timing and the second timing if it is determined that the symbol timing and the second timing reference are different).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Li-the first by including the first and the second receiving time references (time signals) ([0011]-[0015]) into the teachings of by including the TSN endpoint (external TSN data network) of Fig. 3 and [0112]-[0113]. One would have been motivated to do so since this method and technique provides improved quality and reliability of service at the UEs, as latency and the number of separate resources allocated to the UEs by the node of the RAN are reduced and the reliability can be enhanced efficiently.

Regarding claim 187.
      Prakash in view of Li-the first teaches wherein the first timing signal comprises a cellular time reference (Prakash, Fig. 3, [Abstract], ¶ [0008] and [0010], a wireless communication network entity includes UE and receive timing information for the data flow (receiving first timing signal) and further Fig. 3 shows how timing signal includes wireless time reference in TSN time reference system). Li also teaches the second timing signal comprises a working clock time reference (Li teaches in ¶ [0011]-[0012] receiving at a first device a first timing reference (i.e., first timing signal) from a first source and further teaches in [0043] that the timing received from a peer node. The node might determine that it should adjust its clock (e.g. synchronize its timing) with the timing information from the second node (e.g., second node's clock). Thus, first node can adjust its own timing as a function of the timing that is derived from the signals received (e.g., peer devices for example [0043] directly from timing source)).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include time aware synchronizes slave clocks to a master clock ([0043]) of Li-the first into Prakash invention. One would have been motivated to do so since semi-persistent scheduling (SPS) reduces latency in wireless communication, which improves overall throughput in the RAN (radio Access Network or radio base station).
Regarding claim 194.  
          Prakash teaches transmitting at least one of an epoch, a TSN domain number, and a time domain identifier to at least one of the RBS and the external TSN data network (Prakash, Fig. 3, ¶ [0102] and [0112]-[0113], a wireless communication system includes new radio system and time domains vertical and horizontal where the timing information associated with a TSN and at least one TSN adaptation function associated with the RAN (RBS or radio base station) to establish at least one (SPS) stream semi-persistent scheduling (at least one TSN stream) with TSN endpoint (external TSN data network) of Fig. 3. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen time domain identifier).
Regarding claim 196.
         Prakash teaches wherein the wireless communications network is a cellular communications network, such as a New Radio wireless communications network (Prakash, Fig. 1 and ¶ [0068], a wireless communications system 100 that supports timing information for multiple periodic traffic streams sharing a same quality of service referred to as New Radio (NR) systems).
Regarding claim 216.
        Prakash teaches a wireless device comprising: transceiver circuitry configured to communicate with a wireless communications network (Prakash, Fig. 1 and ¶ [0069], a wireless communication devices communicates with (UE) user equipment and base transceiver station, a radio base station, an access point, a radio transceiver); and 
       processing circuitry operatively coupled to the transceiver circuitry and configured to control the transceiver circuitry (Prakash, Figs. 1, 11 and ¶ [0069] and [0139], base transceiver station in a wireless network communication processing the information related to timing for multiple periodic traffic streams sharing a same quality of service so that the receiver 810 of the transceiver 1120 described with reference to FIG. 11 utilize a single antenna or a set of antennas to perform the function), to: 
         establish at least one TSN stream with the external TSN data network, through a radio base station (RBS) in the wireless communications network (Prakash, Fig. 3, ¶ [0029] and [0112]-[0113], the timing information associated with a TSN and at least one TSN adaptation function associated with the RAN (RBS or radio base station) to establish at least one (SPS) stream semi-persistent scheduling (at least one TSN stream) with TSN endpoint (external TSN data network) of Fig. 3. Also, see ¶ [0008]-[0010], establishing communication based on the received TSN information).
        Prakash does not explicitly teach receive a first timing signal from the wireless communications network; and receive a second timing signal from the-an external time-sensitive network (TSN) data network to which the wireless device is connected.
        However, Li-the first teaches receive a first timing signal from the wireless communications network (Li teaches in ¶ (Li teaches in ¶ [0011]-[0012] receiving at a first device a first timing reference (i.e., first timing signal) from a first source and determining a symbol timing based on the first timing reference in a peer-to-peer wireless communication network. See also, ¶ [0013]-[0015]); and 
         receive a second timing signal from the-an external time-sensitive network (TSN) data network to which the wireless device is connected (Li teaches in [Abstract] and ¶ [0011]-[0014] a second signal can be received from at least a second wireless device; the second signal includes a second timing reference. The instructions can include determining whether the symbol timing and the second timing reference are different and determining a timing adjustment based on the symbol timing and the second timing if it is determined that the symbol timing and the second timing reference are different).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Li-the first by including the first and the second receiving time references (time signals) ([0011]-[0015]) into the teachings of by including the TSN endpoint (external TSN data network) of Fig. 3 and [0112]-[0113]. One would have been motivated to do so since this method and technique provides improved quality and reliability of service at the UEs, as latency and the number of separate resources allocated to the UEs by the node of the RAN are reduced and the reliability can be enhanced efficiently.
Regarding claim 218.
Claim 218 incorporates substantively all the limitations of claim 187 in a wireless device form and is rejected under the same rationale.
Regarding claim 225.
Claim 225 incorporates substantively all the limitations of claim 194 in a wireless device form and is rejected under the same rationale.
Regarding claim 227.
Claim 227 incorporates substantively all the limitations of claim 196 in a wireless device form and is rejected under the same rationale.
Regarding claim 247.
        Prakash teaches wherein the first timing signal is received in system information (SI) received from the RBS, the SI being indicative of support for TSN through the RBS (Prakash, ¶ [0093]-[0094], synchronization signals or system information (SI being indicative of support TSN) is provided to receive signal based on communications over a carrier which can be organized according to TTIs (transmission time intervals) which includes user data as well as control information or signaling to support dedicated acquisition signaling).
Regarding claim 249.
         Prakash teaches wherein the first timing signal is received in a Radio Resource Control (RRC) message (Prakash, ¶ [0089], the wireless communication system transmits the signal and the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE 115 and a base station 105 or core network 130 supporting radio bearers for user plane data (message)).
Regarding claim 250.
        Prakash teaches receiving, from the external network, a transmission schedule associated with the corresponding TSN data stream (Prakash, ¶ [0008] and [0005], receive a request to establish a data flow with a UE, the data flow being associated with a QoS class, where the UE supports a plurality of traffic streams (external network) and the RAN (Radio base station network) may need to utilize dynamic grants for scheduling transmission of one or more TSN traffic packets due to absence of period/offset information. Also see [0065], transmission schedule). 
Regarding claim 251.
           Prakash teaches wherein the first timing signal is received in system information (SI) received from the RBS, the SI being indicative of support for TSN through the RBS (Prakash, ¶ [0093]-[0094], synchronization signals or system information (SI being indicative of support TSN) is provided to receive signal based on communications over a carrier which can be organized according to TTIs (transmission time intervals) which includes user data as well as control information or signaling to support dedicated acquisition signaling).
Regarding claim 253.
         Prakash teaches wherein the first timing signal is received in a Radio Resource Control (RRC) message (Prakash, ¶ [0089], the wireless communication system transmits the signal and the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE 115 and a base station 105 or core network 130 supporting radio bearers for user plane data (message)).
Regarding claim 254.
        Prakash in view of Li-the first teaches wherein the first timing signal comprises a cellular time reference (Prakash, Fig. 3, [Abstract], ¶ [0008] and [0010], a wireless communication network entity includes UE and receive timing information for the data flow (receiving first timing signal) and further Fig. 3 shows how timing signal includes wireless time reference in TSN time reference system)). Li-the first also teaches the second timing signal comprises a cellular time reference and the second timing signal comprises a working clock time reference (Li-the first teaches in ¶ [0011]-[0012] receiving at a first device a first timing reference (i.e., first timing signal) from a first source and further teaches in [0043] that the timing received from a peer node. The node might determine that it should adjust its clock (e.g. synchronize its timing) with the timing information from the second node (e.g., second node's clock). Thus, first node can adjust its own timing as a function of the timing that is derived from the signals received (e.g., peer devices for example [0043] directly from timing source)).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include time aware synchronizes slave clocks to a master clock ([0043]) of Li-the first into Prakash invention. One would have been motivated to do so since semi-persistent scheduling (SPS) reduces latency in wireless communication, which improves overall throughput in the RAN (radio Access Network or radio base station).
Regarding claim 256. 
        Prakash teaches sending, to a network associated with the RBS, a request to allocate radio resources for communication of the TSN data stream between the wireless device and the RBS (Prakash, ¶ [0008]-[0009], the wireless communication at a first node sending to the (RAN) Radio Access network (RBS) the request and the RAN receives the request to establish a data flow with a UE, and the RAN may need to utilize dynamic grants for scheduling transmission of one or more TSN traffic packets due to absence of period/offset information), wherein the request further comprises information related to the transmission schedule (Prakash, ¶ [0015], receiving timing information for the data flow further may include operations for determining one or more of a semi-persistent scheduling); and receiving, from the network, a response indicating whether radio resources can be allocated to meet the transmission schedule associated with the TSN data stream (Prakash, ¶ [0065], techniques may provide timing information in a TSN system, and may allow for time aware scheduling for communications within the wireless communications system and with different TSN endpoints (e.g., upstream and/or downstream endpoints).


Regarding claim 258.
           Prakash teaches based on the response from the network, sending, to the external network, an indication of whether the transmission schedule can be met (Prakash, ¶ [0183], inter-station communications manager 1145 may manage communications with other base stations 105, and may include a controller or scheduler for controlling communications with UEs 115 in cooperation with other base stations 105).
Regarding claim 260.
          Prakash teaches wherein: the network comprises a 5G core network (5GC) (Prakash, Fi.3 and ¶ [0112], a grandmaster clock 310 and may be coupled with a RAN 315 (e.g., a 5G or NR RAN) that may include a number of network functions and network nodes); and 
      the request is sent to and the response is received from an access management function (AMF) of the 5GC (Prakash Fig. 3, ¶ [0020]-[0021] and [0112], the TSN adaptation function to the PCF, a second system message from the PCF to the SMF, a third system message from the SMF to the AMF, and a fourth system message from the AMF to the RAN and a grandmaster clock 310 and may be coupled with a RAN 315 (e.g., a 5G or NR RAN) that may include a number of network functions and network nodes).
Regarding claim 262.
      Prakash teaches wherein the wireless communications network is a cellular communications network, such as a New Radio wireless communications network (Prakash, Fig. 1 and ¶ [0068], a wireless communications system 100 that supports timing information for multiple periodic traffic streams sharing a same quality of service referred to as New Radio (NR) systems).
Regarding claim 272.
         Prakash teaches a method performed by a wireless device associated with a wireless communications network (Prakash, Figs. 1-3, Abstract] and ¶ [0003]-[0010], [0027], [0029], [0061] and [0063] wireless network communication in the TSN), the method comprising: 12 of 18Application Ser. No.: 16/274,800Attorney Docket No. 1009-3152 / P76822 US1
      receiving, from the external network, a transmission schedule associated with the corresponding TSN data stream (Prakash, ¶ [0008] receive a request to establish a data flow with a UE, the data flow, where the UE supports a plurality of traffic streams to receive the requested data from the TSN endpoint (external TSN data network) as disclosed in [0012]-[0013]. Also see [0065], transmission schedule related with the TSN). Prakash also teaches establishing at least one time-sensitive networking (TSN) data stream with an external TSN data network, through a radio base station (RBS) (Prakash, Fig. 3, ¶ [0029] and [0112]-[0113], the timing information associated with a TSN and at least one TSN adaptation function associated with the RAN (RBS or radio base station) to establish at least one (SPS) stream semi-persistent scheduling (at least one TSN stream) with TSN endpoint (external TSN data network) of Fig. 3. Also, see ¶ [0008]-[0010], establishing communication based on the received TSN information) but Prakash does not explicitly include establishing at least one time-sensitive networking (TSN) in the wireless communications network.
          However, Li-the first teaches establishing at least one time-sensitive networking (TSN) in the wireless communications network ((Li teaches in ¶ (Li teaches in ¶ [0011]-[0012] receiving at a first device a first timing reference (i.e., first timing signal) from a first source and determining a symbol timing based on the first timing reference in a peer-to-peer wireless communication network. See also, ¶ [0013]-[0015]).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Li-the first by including the first and the second receiving time references (time signals) ([0011]-[0015]) into the teachings of by including the TSN endpoint (external TSN data network) of Fig. 3 and [0112]-[0113]. One would have been motivated to do so since this method and technique provides improved quality and reliability of service at the UEs, as latency and the number of separate resources allocated to the UEs by the node of the RAN are reduced and the reliability can be enhanced efficiently.
Regarding claim 273.
          Prakash teaches receiving system information (SI) from the RBS, the SI being indicative of support for TSN through the RBS (Prakash, ¶ [0093]-[0094], synchronization signals or system information (SI being indicative of support TSN) is provided to receive signal based on communications over a carrier which can be organized according to TTIs (transmission time intervals) which includes user data as well as control information or signaling to support dedicated acquisition signaling).
Regarding claim 274.
         Prakash teaches receiving a Radio Resource Control (RRC) message being indicative of support for TSN through the RBS (Prakash, ¶ [0089] and [0103], the wireless communication system transmits the signal and the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE 115 and a base station 105 or core network 130 supporting radio bearers for user plane data (message) and one or more UEs 115 or other network devices may be coupled with one or more TSN endpoints (this clearly indicate that the RRC message being indicative of support for TSN)).
Regarding claim 276.
         Prakash teaches wherein the method further comprises: sending, to a network associated with the RBS, a request to allocate radio resources for communication of the TSN data stream between the wireless device and the RBS, wherein the request further comprises information related to the transmission schedule(Prakash, ¶ [0008]-[0009], the wireless communication at a first node sending to the (RAN) Radio Access network (RBS) the request and the RAN receives the request to establish a data flow with a UE, and the RAN may need to utilize dynamic grants for scheduling transmission of one or more TSN traffic packets due to absence of period/offset information); and 
       receiving, from the network, a response indicating whether radio resources can be allocated to meet the transmission schedule associated with the TSN data stream (Prakash, ¶ [0065], techniques may provide timing information in a TSN system, and may allow for time aware scheduling for communications within the wireless communications system and with different TSN endpoints (e.g., upstream and/or downstream endpoints).  
Regarding claim 278.
      Prakash teaches based on the response from the network, sending, to the external network, an indication of whether the transmission schedule can be met (Prakash, ¶ [0183], inter-station communications manager 1145 may manage communications with other base stations 105, and may include a controller or scheduler for controlling communications with UEs 115 in cooperation with other base stations 105).
Regarding claim 280.
         Prakash teaches the network comprises a 5G core network (5GC) (Prakash, Fi.3 and ¶ [0112], a grandmaster clock 310 and may be coupled with a RAN 315 (e.g., a 5G or NR RAN) that may include a number of network functions and network nodes); and 
      the request is sent to and the response is received from an access management function (AMF) of the 5GC (Prakash Fig. 3, ¶ [0020]-[0021] and [0112], the TSN adaptation function to the PCF, a second system message from the PCF to the SMF, a third system message from the SMF to the AMF, and a fourth system message from the AMF to the RAN and a grandmaster clock 310 and may be coupled with a RAN 315 (e.g., a 5G or NR RAN) that may include a number of network functions and network nodes).
Regarding claim 281.
       Prakash teaches wherein the processing circuitry is configured to receive the first timing signal in system information (SI) received from the RBS, the SI being indicative of support for TSN through the RBS (Prakash, ¶ [0093]-[0094], the radio frequency having defining that a carrier of a communication link 125 may include a portion of a radio frequency spectrum band that is operated according to physical layer channels for a given radio access technology and communications over a carrier may be organized according to TTIs (transmission time intervals) which includes user data as well as control information or signaling to support dedicated acquisition signaling e.g., synchronization signals or system information (SI being indicative of support TSN)).
Regarding claim 283.
        Prakash teaches wherein the processing circuitry is configured to receive the first timing signal in a Radio Resource Control (RRC) message) (Prakash, ¶ [0087] and [0089], processing received signals (first signal) according to different antenna subarrays and the wireless communication system transmits the signal and the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE 115 and (this clearly indicate that the RRC message being indicative of support for TSN)).
Regarding claim 284.
          Prakash teaches wherein the processing circuitry is configured to receive, from the external network, a transmission schedule associated with the corresponding TSN data stream (Prakash, ¶ [0008] and [0005], receive a request to establish a data flow with a UE, the data flow being associated with a QoS class, where the UE supports a plurality of traffic streams (external network) and the RAN may need to utilize dynamic grants for scheduling transmission of one or more TSN traffic packets due to absence of period/offset information. Also see [0065], transmission schedule). 
Regarding claim 285.
          Prakash teaches wherein the wireless device is adapted to receive the first timing signal in system information, SI, received from the RBS, the SI being indicative of support for TSN through the RBS (Prakash, ¶ [0093]-[0094], the radio frequency having defining that a carrier of a communication link 125 may include a portion of a radio frequency spectrum band that is operated according to physical layer channels for a given radio access technology and communications over a carrier may be organized according to TTIs (transmission time intervals) which includes user data as well as control information or signaling to support dedicated acquisition signaling e.g., synchronization signals or system information (SI being indicative of support TSN)).
Regarding claim 286.
          Prakash teaches wherein the wireless device is adapted to receive the first timing signal in a Radio Resource Control, RRC, message (Prakash, ¶ [0087] and [0089], processing received signals (first signal) according to different antenna subarrays and the wireless communication system transmits the signal and the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE 115 and (this clearly indicate that the RRC message being indicative of support for TSN)).
Regarding claim 287.
        Prakash does not explicitly teach wherein the first timing signal comprises a cellular time reference and the second timing signal comprises a working clock time reference. 
        However, Li-the first teaches wherein the first timing signal comprises a cellular time reference and the second timing signal comprises a working clock time reference (Li teaches in ¶ [0011]-[0012] receiving at a first device a first timing reference (i.e., first timing signal) from a first source and further teaches in [0043] that the timing received from a peer node. The node might determine that it should adjust its clock (e.g. synchronize its timing) with the timing information from the second node (e.g., second node's clock). Thus, first node can adjust its own timing as a function of the timing that is derived from the signals received (e.g., peer devices for example [0043] directly from timing source)).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include time aware synchronizes slave clocks to a master clock ([0043]) of Li-the first into Prakash invention. One would have been motivated to do so since semi-persistent scheduling (SPS) reduces latency in wireless communication, which improves overall throughput in the RAN (radio Access Network or radio base station).
Regarding claim 291.
          Prakash teaches a wireless device comprising: transceiver circuitry configured to communicate with a wireless communications network (Prakash, Fig. 1 and ¶ [0069], a wireless communication devices communicates with (UE) user equipment and base transceiver station, a radio base station, an access point, a radio transceiver); and 
       processing circuitry operatively coupled to the transceiver circuitry and configured to control the transceiver circuitry (Prakash, Figs. 1, 11 and ¶ [0069] and [0139], base transceiver station in a wireless network communication processing the information related to timing for multiple periodic traffic streams sharing a same quality of service so that the receiver 810 of the transceiver 1120 described with reference to FIG. 11 utilize a single antenna or a set of antennas to perform the function), and to: 
       establish at least one time-sensitive networking (TSN) data stream with the external TSN data network, through a radio base station (RBS) in the wireless communications network (Prakash, Fig. 3, ¶ [0029] and [0112]-[0113], the timing information associated with a TSN and at least one TSN adaptation function associated with the RAN (RBS or radio base station) to establish at least one (SPS) stream semi-persistent scheduling (at least one TSN stream) with TSN endpoint (external TSN data network) of Fig. 3. Also, see ¶ [0008]-[0010], establishing communication based on the received TSN information).
        Prakash does not explicitly teach receive, from the external network, a transmission schedule associated with the corresponding TSN data stream.  
        However, Li-the first teaches the signaling TSN in wireless communication system to receive, from the external network, a transmission schedule associated with the corresponding TSN data stream (Li-the first teaches in ¶ [0058]-[0059] nodes 402 and 506 are already synchronized because they derived their respective timing reference from the same timing source (e.g. base station 408), and thus, do not have to receive timing information from each other and timing intervals (e.g., intervals other than bin 502 in this example). The nodes can acknowledge that they have different clocks and can determine whether or not to adjust or synchronize their timings (i.e., scheduling), depending on various factors including a timing offset amount, the relationships of the timing (e.g., earlier or later), a dead zone)).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a technique to receive a timing interval to determine the clock ([0058]-[0059]) of Li-the first into the TNS (Time sensitive Network ) system ([0008]-[0010]) of Prakash invention. One would have been motivated to do so since this method and technique provides improved quality and reliability of service at the UEs, as latency and the number of separate resources allocated to the UEs by the node of the RAN are reduced and the processor is ready to respond more efficiently through the reduction of a ramp up in processing power, when the subsequent transmission opportunity is identified.
Regarding claim 292.
          Prakash teaches wherein the processing circuitry is further configured to: receive system information (SI) from the RBS, the SI being indicative of support for TSN through the RBS (Prakash, ¶ [0093]-[0094], the radio frequency having defining that a carrier of a communication link 125 may include a portion of a radio frequency spectrum band that is operated according to physical layer channels for a given radio access technology and communications over a carrier may be organized according to TTIs (transmission time intervals) which includes user data as well as control information or signaling to support dedicated acquisition signaling e.g., synchronization signals or system information (SI being indicative of support TSN)).
Regarding claim 293.
       Prakash teaches wherein the processing circuitry is further configured to: receive a Radio Resource Control (RRC) message being indicative of support for TSN through the RBS (Prakash, ¶ [0089] and [0103], the wireless communication system transmits the signal and the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE 115 and a base station 105 or core network 130 supporting radio bearers for user plane data (message) and one or more UEs 115 or other network devices may be coupled with one or more TSN endpoints (this clearly indicate that the RRC message being indicative of support for TSN


Claims 195, 226, 255, 261 and 275 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Li-the first further in view of Park et al. (US. Pub. No. 2020/0084663 A1, hereinafter Park).

Regarding claim 195. Prakash in view of Li-the first teaches the method of claim 185.
        Prakash in view of Li-the first does not explicitly teach wherein the external TSN data network is an Ethernet network.  
        However, Park from the same field of endeavor teaches about relationship between the TSN and Ethernet wherein the external TSN data network is an Ethernet network (Park, ¶ [0326], translate/re-build packets according to the external network(s) requirements and the TSN (Time sensitive network) TSN applications, where the 5GS acts as a TSN Ethernet bridge).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of using Ethernet in the TSN to transmit packet ([0326]) of Park Prakash in view of Li-the first invention. One would have been motivated to do so since using the Ethernet in the TSN provides a high performance in bandwidth and latency, combined with high availability and the ability to manipulate communication streams dynamically efficiently.

Regarding claim 226.
Claim 226 incorporates substantively all the limitations of claim 195 in a wireless device form and is rejected under the same rationale.

Regarding claim 255. Prakash in view of Li-the first teaches the method of claim 251.
        Prakash in view of Li-the first does not explicitly teach wherein the transmission schedule comprises cycle times and gate control lists for one or more traffic classes comprising the TSN data stream.
       However, Park from the same field of endeavor teaches about the schedule of recommended information wherein the transmission schedule comprises cycle times and gate control lists for one or more traffic classes comprising the TSN data stream (Park, [0330], [0332] and [0243], measurement cycle longer than that of (PMI) precoding matrix index to transmit a request bit included in uplink scheduling information to the wireless device and the RAN 105 e.g., NG RAN node may provide the list (gate control list) of recommended cells/TAs/NG-RAN node identifiers during the AN release procedure so that the upper layer protocols, such as the IEEE TSN (Time Sensitive Networking) FRER (Frame Replication and Elimination for Reliability), to manage the replication as disclosed in [0286] and [0482]). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide measurement cycle for transmission packet and RAN node may provide the list ([0330] and [0243]) of Park Prakash in view of Li-the first invention. One would have been motivated to do so in order to properly identify the traffic condition based on the measurement cycle in the TSN an efficient manner.

Regarding claim 261, Prakash in view of Li-the first teaches the method of claim 256. 
      Prakash in view of Li-the first does not explicitly teach wherein the external TSN data network is an Ethernet network.  
       However, Park teaches wherein the external TSN data network is an Ethernet network (Park, ¶ [0326], translate/re-build packets according to the external network(s) requirements and the TSN (Time sensitive network) TSN applications, where the 5GS acts as a TSN Ethernet bridge).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of using Ethernet in the TSN to transmit packet ([0326]) of Park into Prakash in view of Li-the first invention. One would have been motivated to do so since using the Ethernet in the TSN provides a high performance in bandwidth and latency, combined with high availability and the ability to manipulate communication streams dynamically efficiently.

Regarding claim 275. Prakash in view of Li-the first teaches the method of claim 272.
         Prakash in view of Li-the first does not explicitly teach wherein the transmission schedule comprises cycle times and gate control lists for one or more traffic classes comprising the TSN data stream.
        However, Park teaches wherein the transmission schedule comprises cycle times and gate control lists for one or more traffic classes comprising the TSN data stream (Park, [0332] and [0243], transmit a request bit included in uplink scheduling information to the wireless device and the RAN 105 (e.g., NG RAN) node may provide the list of recommended cells/TAs/NG-RAN node identifiers during the AN release procedure so that the upper layer protocols, such as the IEEE TSN (Time Sensitive Networking) FRER (Frame Replication and Elimination for Reliability), to manage the replication as disclosed in [0286] and [0482]). 
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide measurement cycle for transmission packet and RAN node may provide the list ([0330] and [0243]) of Park into Prakash in view of Li-the first invention. One would have been motivated to do so in order to properly identify the traffic condition based on the measurement cycle in the TSN an efficient manner.

Claims 248, 252 and 282 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Li-the first, further in view of Li et al. (US. Pub. No. 2020/0084702 A1, hereinafter Li-the second).

Regarding claim 248. Prakash in view of Li-the first teaches the method of claim 247.
         Prakash in view of Li-the first does not explicitly wherein the SI is comprised in one or more system information blocks (SIB s).  
          However, Li-the second from the same field of teaches about the SI and SIBs wherein the SI is comprised in one or more system information blocks (SIB s) (Li-the second, ¶ [0012], ¶ [0014]-[0015], a minimum system information MSI message includes at least one or a group of system information block SIBs (one or more SIBs)).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of using minimum system information MSI message includes at least one or a group of system information block SIBs ([0012] and [0014]-[0015]) of Li into  Prakash in view of Van invention. One would have been motivated to do so since this method enables broadcasting a basic system information MSI message so as to save network resource spending and improve efficiency of acquiring system information.

Regarding claim 252, Prakash in view of Li-the first teaches the method of claim 251.
              Prakash in view of Li-the first does not explicitly teach wherein the SI is comprised in one or more system information blocks (SIBs).  
            However, Li-the second from the same field of teaches about the SI and SIBs wherein the SI is comprised in one or more system information blocks (SIB s) (Li-the second, ¶ [0012], ¶ [0014]-[0015], a minimum system information MSI message includes at least one or a group of system information block SIBs (one or more SIBs)). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of using minimum system information MSI message includes at least one or a group of system information block SIBs ([0012] and [0014]-[0015]) of Li-the second into  Prakash in view of Li invention. One would have been motivated to do so since this method enables broadcasting a basic system information MSI message so as to save network resource spending and improve efficiency of acquiring system information efficiently.

Regarding claim 282, Prakash in view of Li-the first teaches the wireless device of claim 281.
    Prakash in view of Li-the first does not explicitly wherein the SI is comprised in one or more system information blocks (SIB s).
             However, Li-the second from the same field of teaches about the SI and SIBs wherein the SI is comprised in one or more system information blocks (SIB s) (Li-the second, ¶ [0012], ¶ [0014]-[0015], a minimum system information MSI message includes at least one or a group of system information block SIBs (one or more SIBs)). 
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of using minimum system information MSI message includes at least one or a group of system information block SIBs ([0012] and [0014]-[0015]) of Li-the second into  Prakash in view of Li-the first invention. One would have been motivated to do so since this method enables broadcasting a basic system information MSI message so as to save network resource spending and improve efficiency of acquiring system information in an efficient manner.


Claims 257, 259, 277 and 279 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Li-the first further in view of Van (WO. 2020081060 A1, hereinafter Van).

Regarding claim 257. Prakash in view of Li-the first teaches the method of claim 256.
        Prakash in view of Li-the first does not explicitly teach wherein if the response from the network indicates that radio resources cannot be allocated to meet the transmission schedule of the TSN data stream, the response further comprises an indication of one or more further time windows during which radio resources can be allocated
        However, Van teaches wherein if the response from the network indicates that radio resources cannot be allocated to meet the transmission schedule of the TSN data stream, the response further comprises an indication of one or more further time windows during which radio resources can be allocated (Van teaches in ¶ [00145] A 5G cellular network, however capable, has so far not been designed to provide synchronized packet delivery with deterministic QoS, especially in terms of: (i) delivering a packet considering the corresponding absolute time window).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an absolute time window ([00145]) of Van into Prakash in view of Li-the first invention. One would have been motivated to do so in order to meet the QoS requirements by delivering the requested packet in the cellular network in a timely manner.

Regarding claim 259. Prakash in view of Li-the first teaches the method of claim 258.
          Prakash in view of Li-the first does not explicitly teach wherein if the response from the network comprises an indication of one or more further time windows during which radio resources can be allocated, and wherein the indication sent to the external network further includes information related to the one or more further time windows.
            However, Van teaches wherein if the response comprises the indication of one or more further time windows, the indication sent to the external network further includes information related to the one or more further time windows (Van teaches in ¶ [00145] A 5G cellular network delivering a packet considering the corresponding absolute time window; and delivering the packet in a synchronized manner between multiple UE(s), UPFs, RAN nodes…NAS level signaling and timer operation between UE and CN for C-plane may adopt some system timing resolved using, e.g., SFN and HFN as in LTE for instance. In other words, the packet transmission and delivery in cellular networks so far are asynchronous).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an absolute time window ([00145]) of Van into Prakash in view of Li-the first invention. One would have been motivated to do so in order to provide improved quality and reliability of service at the cellular network system to transmit the packet delivery in an efficient manner.

Regarding claim 277.
         Prakash in view Li-the first does not explicitly teach wherein if the response from the network indicates that radio resources cannot be allocated to meet the transmission schedule of the TSN data stream, the response further comprises an indication of one or more further time windows during which radio resources can be allocated.  
       However, Van teaches wherein if the response from the network indicates that radio resources cannot be allocated to meet the transmission schedule of the TSN data stream (Van teaches in ¶ [00145] delivering a packet considering the corresponding absolute time window (this teaches that if the timing information does not indicate the QoS, the resource cannot allocate)), the response further comprises an indication of one or more further time windows during which radio resources can be allocated (Van teaches in ¶ [00145] delivering the packet in a synchronized manner between multiple UE(s), UPFs, RAN nodes and applications (apart from MBMS and/or broadcast)…, except for timer operations guarding expected Tx/Rx events which are on the order of tens of milliseconds. NAS level signaling and timer operation between UE and CN for C-plane may adopt some system timing resolved using, e.g., SFN and HFN as in LTE for instance delivering a packet considering the corresponding absolute time window (cannot be allocated if the time period fall in the time offset). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an absolute time window ([00145]) of Van into Prakash in view of Li-the first invention. One would have been motivated to do so since this method helps to reduce latency and the number of resource allocation separately.
Regarding claim 279.
           Prakash in view of Li-the first does not explicitly teach wherein if the response from the network comprises an indication of one or more further time windows during which radio resources can be allocated, and wherein the indication sent to the external network further includes information related to the one or more further time windows.  
          However, Van teaches wherein if the response comprises the indication of one or more further time windows, the indication sent to the external network further includes information related to the one or more further time windows (Van teaches in ¶ [00145]-[00146] in a 5G cellular network a delivery of a packet provided based on absolute time window and the radio transmissions between UE and BS of a serving RAN are synchronized for Tx/Rx radio operations on PHY and up to lower MAC for LI transport blocks on the basis of predefined TTI for UL and DL separately. Further indicates that using a cellular network to provide radio connectivity for TSN end-points must consider how to leverage non-strict or unspecified synchronicity or timing of current cellular packet access for the strictly synchronized and deterministic messaging of TSN).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a time window to access a packet ([00145]-[00146]) of Van into Prakash in view invention. One would have been motivated to do so since the dynamic scheduling increase the likelihood of a successful detection of communications between the first node of the RAN and the UEs by reducing a number of retransmissions.


Claims 263-271 and 288-290 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Li-the first, further in view of Park et al. (US. Pub. No. 2020/0084663 A1, hereinafter Park). 
Regarding claim 263.
        Prakash teaches a method performed by a wireless device associated with a wireless communications network (Prakash, Figs. 1-3, Abstract] and ¶ [0003]-[0010], [0027], [0029], [0061] and [0063] wireless network communication in the TSN), the method comprising: 
       receiving, from the RBS, a data packet associated with the TSN data stream (Prakash, ¶ [0008]-[0009], the wireless communication at a first node sending to the (RAN) Radio Access network (RBS) the request and the RAN receives the request to establish a data flow with a UE, and the RAN may need to utilize dynamic grants for scheduling transmission of one or more TSN traffic packets due to absence of period/offset information). Prakash also teaches establishing at least one time-sensitive networking (TSN) data stream with an external TSN data network, through a radio base station (RBS) in the wireless communications network (Prakash, Fig. 3, ¶ [0029] and [0112]-[0113], the timing information associated with a TSN and at least one TSN adaptation function associated with the RAN (RBS or radio base station) to establish at least one (SPS) stream semi-persistent scheduling (at least one TSN stream) with TSN endpoint (external TSN data network) of Fig. 3. Also, see ¶ [0008]-[0010], establishing communication based on the received TSN information), but Prakash does not explicitly include establishing at least one time-sensitive networking (TSN) and Prakash further teaches in Fig. 1 and ¶ [0069], a wireless communication devices communicates with (UE) user equipment and base transceiver station, a radio base station, an access point, a radio transceiver).          
           Prakash does not explicitly teach obtaining configuration information for the TSN data stream, the configuration information indicating respective values for one or more fields within a header of data packets associated with the TSN data stream which are to remain static; and adding the one or more fields to the data packet to generate a decompressed data packet.  
        However, Park from the same field of endeavor teaches about TSN and data header for obtaining configuration information for the TSN data stream, the configuration information indicating respective values for one or more fields within a header of data packets associated with the TSN data stream which are to remain static (Park, ¶ [0131]-[0132], [0157] and [0293] teaches the allocation of a static IPv4 address and/or a static IPv6 prefix based on the configuration to indicate that the user plane path of PDU sessions support the functionality and the PDU session may receive the same traffic forwarding treatment without any changes to the end-to-end packet header within the paths for the multiple redundant PDU sessions. It may be possible to rely on upper layer protocols, such as the IEEE TSN (Time Sensitive Networking)); and 
       adding the one or more fields to the data packet to generate a decompressed data packet (Park, ¶  [0232], if the new intermediate User plane function (UPF) 110 may be added for the PDU (protocol data unit) session, the packet scheduling algorithm (PSA) UPF 110-3 may begin to send the packet downlink (DL) data (generate a decompressed data) to the new I-UPF 110 as indicated in the DL tunnel information).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of adding the protocol data unit in packet downlink in packet scheduling algorithm ([0232]) of Park into Prakash invention. One would have been motivated to do so since this method helps to generate an expanded data package for distribution in an efficient manner.
Regarding claim 264.
          Prakash teaches receiving system information (SI) from the RBS, the SI being indicative of support for TSN through the RBS (Prakash, ¶ [0093]-[0094], the radio frequency having defining that a carrier of a communication link 125 may include a portion of a radio frequency spectrum band that is operated according to physical layer channels for a given radio access technology and communications over a carrier may be organized according to TTIs (transmission time intervals) which includes user data as well as control information or signaling to support dedicated acquisition signaling e.g., synchronization signals or system information (SI being indicative of support TSN)).
Regarding claim 265.
            Prakash teaches receiving a Radio Resource Control, RRC, message being indicative of support for TSN through the RBS (Prakash, ¶ [0093]-[0094], the radio frequency having defining that a carrier of a communication link 125 may include a portion of a radio frequency spectrum band that is operated according to physical layer channels for a given radio access technology and communications over a carrier may be organized according to TTIs (transmission time intervals) which includes user data as well as control information or signaling to support dedicated acquisition signaling e.g., synchronization signals or system information (SI being indicative of support TSN)).
Regarding claim 266.
   Prakash teaches wherein the data packet comprises an identifier for the TSN data stream (Prakash, Fig. 3, ¶ [0102] and [0112]-[0113], a wireless communication system includes new radio system and time domains vertical and horizontal where the timing information associated with a TSN and at least one TSN adaptation function associated with the RAN (RBS or radio base station) to establish at least one (SPS) stream semi-persistent scheduling (at least one TSN stream) with TSN endpoint (external TSN data network) of Fig. 3).
Regarding claim 267.
           Prakash does not explicitly teach obtaining updated configuration information for the TSN data stream, the updated configuration information comprising an indication of respective updated values for one or more fields within the header of data packets associated with the TSN data stream which are to remain static; and utilizing the updated configuration information to add the respective updated values for one or more fields to data packets received from the RBS.  
          However, Park teaches obtaining updated configuration information for the TSN data stream, the updated configuration information comprising an indication of respective updated values for one or more fields within the header of data packets associated with the TSN data stream which are to remain static (Park, [0221],  the AMF 155 may send to the SMF 160 a PDU session update context request 1020 e.g., Nsmf_PDUSession_UpdateSMContext (obtaining the updated context of data stream) request comprising PDU session ID(s), Cause(s), UE 100 location information, access type, and/or the like. Park, Further teaches in ¶ [0131]-[0132], [0157] and [0293] teaches the allocation of a static IPv4 address and/or a static IPv6 prefix based on the configuration to indicate that the user plane path of PDU sessions support the functionality and the PDU session in the TSN); and 
        utilizing the updated configuration information to add the respective updated values for one or more fields to data packets received from the RBS (Park, ¶ [0232], if the new intermediate UPF 110 may be added for the PDU session, the (PSA) UPF 110-3 may begin to send the DL data (generate a decompressed data) to the new I-UPF 110 as indicated in the DL tunnel information and further teaches in ¶ [0519] and [0654] that the utilization of the configuration can be performed in the disclosed in ways other than that shown).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of updating the data stream request and adding the protocol data unit in packet downlink in packet scheduling algorithm ([0221] and [0232]) of Park into Prakash in view of Li-the first invention. One would have been motivated to do so since this method helps to reduce latency and jitter caused by the data forwarding and/or data path switch in a core network due to handover.
Regarding claim 268.
         Prakash does not explicitly teach wherein the updated configuration information further comprises an indication of a sequence number identifying a beginning data packet associated with the TSN data stream from which the respective updated values apply.  
       However, Park teaches wherein the updated configuration information further comprises an indication of a sequence number identifying a beginning data packet associated with the TSN data stream from which the respective updated values apply (Park, ¶ [0308], packet replication and elimination may be realized by modifying the GTP-U protocol. In case of downlink traffic, the UPF replicates the packet from the DN and assigns the same GTP-U sequence number).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of using sequence number for the packet ([0308]) of Park into one of the TSN system ([0102] and [0112]-[0113]) of Prakash invention. One would have been motivated to do so since this method helps to eliminate the duplicated packet from being forwarded which was  received first from either tunnel to the UE and may drop the replicated packet which has the same GTP-U sequence number as the forwarded packet and thus helps to improve the packet transmission efficiently.
Regarding claim 269.
      Prakash does not explicitly teach obtaining a second data packet, the second data packet being associated with the TSN data stream; removing the one or more fields from the second data packet to generate a compressed data packet; and initiating transmission of the compressed data packet over the external data network via a transmission to the RBS.  
       However, Park teaches obtaining a second data packet, the second data packet being associated with the TSN data stream (Park, ¶ [0285]-[0286], the received uplink packets from the wireless device at a packet data unit session anchor (PSA) user plane function (UPF) and upper layer protocols, such as the IEEE TSN (Time Sensitive Networking) is provided to manage the replication and elimination of redundant packets/frames over the duplicate paths. Also, see ¶ [0605]-[0606]); removing the one or more fields from the second data packet to generate a compressed data packet (Park, ¶ [0606] and [0361]-[0362], if the received packet is duplicated it is not supported and second session, identify and discard uplink packets of the first session or uplink packets of the second session arriving at the later time to remove duplication); and 
        initiating transmission of the compressed data packet over the external data network via a transmission to the RBS (Park, ¶ [0363], the PDU session release request message (initiate transmission), PDU session update request message, PDU session modify request message the first access node may send an indication to the (AMF) action message format requesting it to deactivate packet duplication over N2 (mobility management protocol, S1-MME, and/or the like)).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of imitating a transmission session to the packet data unit ([0363]) of Park into one of the Radio access network in the TSN ([0102] and [0112]-[0113]) of Prakash invention. One would have been motivated to do so in order to effectively deactivate packet duplication and this helps to increase the reliability and decrease signaling overhead in communication because the UE avoids going through unnecessary configuration processes during transmissions.
Regarding claim 270.
    Prakash does not explicitly teach initiating transmission, to a core network node of the wireless communications network, of an indication of the respective values for one or more fields within the header of data packets associated with the TSN data stream which are to remain static, to enable the core network node to decompress the compressed data packet prior to its transmission over the external data network.
     However, Park teaches transmission, to a core network node of the wireless communications network, of an indication of the respective values for one or more fields within the header of data packets associated with the TSN data stream which are to remain static, to enable the core network node to decompress the compressed data packet prior to its transmission over the external data network (Park, ¶ [0054], the embodiments of the technology disclosed herein may relate to 5G core network and 5G systems for network slicing in communication systems and further teaches in ¶ [0131]-[0132], [0157] and [0293] the allocation of a static IPv4 address and/or a static IPv6 prefix based on the configuration to indicate that the user plane path of PDU sessions support the functionality and the PDU session may receive the same traffic forwarding treatment without any changes to the end-to-end packet header within the paths for the multiple redundant PDU sessions. It may be possible to rely on upper layer protocols, such as the IEEE TSN (Time Sensitive Networking)). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 5G technology as a core network ([0054]) of Park into one of the TSN system ([0102] and [0112]-[0113]) of Prakash invention. One would have been motivated to do so since this method improves the flexibility of enhanced component carrier (eCC) symbol duration and subcarrier spacing allows for the use of eCC across multiple spectrums. The synchronization is provided between TSN endpoints increase reliability and reduce latency during transmissions. The reliability is increased and signaling overhead in communication is decreased because the UE avoids going through unnecessary configuration processes during transmissions.
Regarding claim 271.
         Prakash does not explicitly teach wherein the second data packet comprises user data, and wherein the step of initiating transmission of the compressed data packet over the external data network comprises forwarding the user data to a host computer over the external data network. 
        However, Park teaches wherein the second data packet comprises user data, and wherein the step of initiating transmission of the compressed data packet over the external data network comprises forwarding the user data to a host computer over the external data network (Park, ¶ [0128], external PDU session point of interconnect to DN 115, packet routing & forwarding, packet inspection and user plane part of policy rule enforcement). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of inspecting packet routing ([0128]) of Park into one of the Radio access network in the TSN ([0102] and [0112]-[0113]) of Prakash invention. One would have been motivated to do so in order to effectively deactivate packet duplication and this helps to increase the reliability and decrease signaling overhead in communication because the UE avoids going through unnecessary configuration processes during transmissions.
Regarding claim 288.
Claim 288 incorporates substantively all the limitations of claim 263 in a wireless device form and is rejected under the same rationale.
Regarding claim 289.
          Prakash teaches wherein the processing circuitry is further configured to: receive system information (SI) from the RBS, the SI being indicative of support for TSN through the RBS (Prakash, ¶ [0093]-[0094], the radio frequency having defining that a carrier of a communication link 125 may include a portion of a radio frequency spectrum band that is operated according to physical layer channels for a given radio access technology and communications over a carrier may be organized according to TTIs (transmission time intervals) which includes user data as well as control information or signaling to support dedicated acquisition signaling e.g., synchronization signals or system information (SI being indicative of support TSN)).
 
Regarding claim 290.
             Prakash teaches wherein the processing circuitry is further configured to: receive a Radio Resource Control (RRC) message being indicative of support for TSN through the RBS (Prakash, ¶ [0089] and [0103], the wireless communication system transmits the signal and the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE 115 and a base station 105 or core network 130 supporting radio bearers for user plane data (message) and one or more UEs 115 or other network devices may be coupled with one or more TSN endpoints (this clearly indicate that the RRC message being indicative of support for TSN)).
Response to Arguments
       Applicant argues that none of these paragraphs say anything about a transmission schedule being received by a wireless device from an external TSN network. Indeed, the Office Action again admits, in its analysis of claim 291, that Prakash does not disclose the receiving of such a transmission schedule! Prakash's paragraph 0008 says that an apparatus receives "timing information" for a data flow. But, this apparatus is not a wireless device as that term is used in the claims. Rather, Prakash's paragraph 0008 says that this is a "first node" in a radio access network (RAN), where the apparatus receives a request to establish a data flow with a UE. Thus, Prakash's "apparatus" is not a wireless device as that term is used in the claims, but is a node somewhere in the RAN. Furthermore, there is nothing that suggests that the "timing information" for the data flow mentioned here in Prakash is a transmission schedule for a TSN data stream. To the contrary, Prakash's paragraph 0006 explains that this "timing information may comprise a plurality of time offset indications, and one or more other parameters such as a periodicity of traffic, traffic direction, packet size parameters, burst size parameters, etc., associated with the plurality of traffic streams associated with the QoS class of the data flow." Thus, this "timing information" appears to relate one data stream to another, but does not appear to have anything to do with a transmission schedule for any particular stream. (Remarks, Pages 18-19).

        In response to the above Applicant’s arguments, the Examiner respectfully disagrees because the prior art of record Prakash clearly teaches how the data flow to establish between time sensitive within the endpoints in a radio access network (RAN or radio base station via a user equipment (UEW) and a RAN node such may include base station and scheduling the TSN data stream in the optimized network as disclosed in Para. [0005]-[0006] and further teaches the receiving of timing information for the data flow and further determining the semi-persistent scheduling configuration, a configured scheduling (CS) and or an indication of establishing the data flow. It is clear to one of ordinary skill in the art if the endpoint receiving the scheduled information and time sensitive network it would have been obvious to determine a schedule configuration. Furthermore, the Examiner has introduced a new prior art of record Li-the first to address the limitation in question in the remaining independent claims. Therefore, Applicant’s arguments submitted on 02/28/2022 have been considered and the previous rejection has been withdrawn and a new ground of rejection in view of Li-the first (US. 2009/0016321 A1) has been made and thus, the arguments do not apply to any combination of the references being used in the current rejection.
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit